EXAMINER'S AMENDMENT

Note the instant application has been transferred to a new examiner.  After further consideration and in view of the claims as currently presented, an action on the merits for all active claims is included herein.  Previously withdrawn claims 15-22 and 33-36 have been rejoined with the application.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to correct obvious minor informalities as follows: 

Paragraph 0046 – line 1, “a” has been replaced with –an—to correct grammar.

Claim 15, “and,” in line 6 and “post” in line 8 have been replaced with –and—and –posts—respectively to correct grammar and remove awkwardness.

Claim 21 – line 2, “tension” has been replaced with –first tension—for added clarity.

Claim 22, “blade-pusher” in line 4, “blade-pusher” in line 8, and “first” in line 10 have been replaced with --mid-support--, --mid-support--, and –second—respectively to correct obvious oversights.

Claim 31, “said blade-pusher fixture” in line 3 has been replaced with –at least one of said blade-pusher fixtures—for added clarity.

Claim 33, “produce” on line 1, “create” on line 2, and “reposition” in line 12 have been replaced with –produced--, --creates--, and –repositioning—respectively to correct grammar.  Line 8, “load” has been replaced with –loads—to correct an obvious oversight.

Claim 35, “the blade-pusher fixture” in line 3 has been replaced with –at least one of the blade-pusher fixtures—for added clarity.

Claim 36, “overhung position” in line 3 has been replaced with –overhung loaded-transport position—for consistency of terminology.


The following is an examiner’s statement of reasons for allowance:
None of the prior art taken alone or in combination was deemed to teach or fairly suggest a method of using or an apparatus defining a blade transport assembly relying on transport of a wind turbine blade that extends longitudinally from a root-end through a middle-portion to a curved-portion on three flatcars with a root-support fixture on a root-support flatcar and including an articulated mount connected to a bolster for enabling a lateral translation path of the bolster and a blade root-end, a mid-support fixture disposed on a mid-support flatcar and including a blade sling configured with lateral blade-guides on opposing sides of the middle-portion of the blade to limit lateral movement and act as a fulcrum with respect to lateral forces applied on the blade, and a blade-pusher fixture disposed on a blade-pusher flatcar and including a laterally articulated mount with a post extending therefrom that is aligned to intermittently engage a first side of a curved-portion of the blade and coupled to a weight .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 





/STEPHEN T GORDON/Primary Examiner, Art Unit 3616